PD-1585-15                                     PD-1585-15
                                                  COURT OF CRIMINAL APPEALS
                                                                   AUSTIN, TEXAS
                                                  Transmitted 12/4/2015 5:10:07 PM
                                                    Accepted 12/7/2015 2:14:30 PM
                                                                    ABEL ACOSTA
                Cause No.: 01-14-00815-CR                                   CLERK
      COURT OF CRIMINAL APPEALS OF TEXAS
             MOHAMMAD SAADAN AHSAN
                   Appellant

                            v

                    THE STATE OF TEXAS
                          Appellee

APPEALED FROM THE 228TH JUDICIAL DISTRICT COURT
    228TH JUDICIAL COURT CASE NUMBER: 1336348
  COURT OF APPEALS CASE NUMBER: 01-14-00815-CR
            FIRST COURT OF APPEALS

        MOTION FOR EXTENSION OF TIME
  TO FILE PETITION FOR DISCRETIONARY REVIEW
  WITH THE TEXAS COURT OF CRIMINAL APPEALS


                                    /s/ Gene P. Tausk___________
                                    Gene P. Tausk
                                    TBN: 24003035
                                    1221 Studewood
                                    Houston, TX 77008
                                    (713) 429-5476
                                    (713) 490-3150 (fax)
                                    gene@tauskvega.com




 December 7, 2015
                           Cause No.: 01-14-00815-CR
               COURT OF CRIMINAL APPEALS OF TEXAS

                       MOHAMMAD SAADAN AHSAN
                             Appellant

                                        v

                            THE STATE OF TEXAS
                                  Appellee

       APPEALED FROM THE 228TH JUDICIAL DISTRICT COURT
           228TH JUDICIAL COURT CASE NUMBER: 1336348
          COURT OF APPEALS CASE NUMBER: 01-14-00815-CR
                    FIRST COURT OF APPEALS

                MOTION FOR EXTENSION OF TIME
          TO FILE PETITION FOR DISCRETIONARY REVIEW
          WITH THE TEXAS COURT OF CRIMINAL APPEALS



TO THE HONORABLE JUSTICES OF THE TEXAS COURT OF CRIMINAL
APPEALS:

      COMES NOW Mohammad Saadan Ahsan, your Appellant (“Appellant” or

“Ahsan”) who respectfully asks this Honorable Court for an extension of thirty (30)

days to file a Petition for Discretionary Review with this Honorable Court. Good

cause is needed for this Motion for Extension (“Motion”) and Ahsan would show

this Honorable Court as follows:
                                            I.

       This is the first Motion for Extension that is filed by Ahsan.

                                          II.

       This case was initially appealed from the 228 th Judicial District Court in

Houston, Harris County, Texas to the 1st Court of Appeals in Houston, Harris

County, Texas. The case number at the 228th Judicial District Court is: 1336348.

The case number from the First Court of Appeals is: 01-14-00815-CR.

                                         III.

       The First Court of Appeals rendered judgment on this case on or about

November 17, 2015. This Motion is therefore timely filed.

                                         IV.

       There were no motions for rehearing or motions for en banc reconsiderations

filed in this matter.

                                          V.

       Good cause exists for this Motion.

       First, Ahsan would respectfully point out to this Honorable Court that this is

the holiday season. Ahsan’s undersigned counsel has two children with many
holiday events during this time and for family reasons, these personal matters must

be attended.



      In addition, Ahsan’s undersigned counsel has several deadlines to meet during

this month including, but not limited to: (1) response to a Motion for Summary

Judgment that will require a great deal of preparation; (2) a pending case before the

5th Circuit Court of Appeals.

      Ahsan’s undersigned counsel would point out to this Honorable Court that the

extra time will allow Your Undersigned Counsel to give the Petition for

Discretionary Review the time and attention that this will demand.



                            CONCLUSION AND PRAYER

      For the above-stated reasons, therefore, Ahsan respectfully asks this

Honorable Court for an additional 30 days to file the Petition for Discretionary

Review.

                                             Respectfully submitted:

                                             /s/ Gene P. Tausk
                                             Gene P. Tausk
                                             TBN: 24003035
                                             1221 Studewood
                                             Houston, TX 77008
                                             (713) 429-5176
                                             (713) 490-3150 (fax)
                                             gene@tauskvega.com
                           CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was served upon the
Harris County District Attorneys’ Office on December 4, 2015.

                                     /s/ Gene P. Tausk_______________
                                     Gene P. Tausk

                        CERTIFICATE OF CONFERENCE


     I certify that on or about December 4, 2015 I attempted to contact the Harris
County District Attorneys’ Office regarding this matter but was unsuccessful.

                                     /s/ Gene P. Tausk
                                     Gene P. Tausk